Title: From Thomas Jefferson to David Longworth, 5 February 1798
From: Jefferson, Thomas
To: Longworth, David


          
            Sir
            Philadelphia Feb. 5. 98.
          
          I received while in Virginia your obliging letter with the 1st number of your new edition of Telemachus, and deferred answering it till I should come to this place. I came here later than should have been and have been prevented by other business from acknowleging your letter till now. I shall be glad to become a subscriber for a couple of copies, to be delivered bound when the whole work is finished. it is really a fine specimen of the typographical art, and would do honor to the presses of Europe where it has been so much longer exercised. the price shall be paid either here or in New York as you shall be pleased to direct. I am Sir
          Your very humble servt
          
            Th: Jefferson
          
        